Citation Nr: 0303463	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  98-11 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a fracture of the left femur with a history of 
loose semilunar cartilage and chronic arthritis of the left 
knee, currently evaluated as 30 percent disabling.

2.  (The issue of entitlement to service connection for a 
right knee and bilateral hip disorder as secondary to the 
service-connected residuals of a fracture of the left femur 
with a history of loose semilunar cartilage and chronic 
arthritis of the left knee will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to April 
1941.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1998 rating decision and an October 2000 
rating decision rendered by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The case was previously before the Board in July 2000, when 
it was referred to the RO for adjudication of the issue of 
service connection for a right knee and bilateral hip 
disability as secondary to his service-connected left knee 
disability.  At that time, the Board also remanded the case 
for further development with respect to the issue of 
entitlement to an increased rating for residuals of a 
fracture of the left femur with a history of loose semilunar 
cartilage and chronic arthritis of the left knee.  The 
requested development has been completed, and the case is 
again before the Board for adjudication.

However, the Board finds that further development is still 
required with respect to the issue of entitlement to service 
connection for a right knee and bilateral hip disorder as 
secondary to the service-connected residuals of a fracture of 
the left femur with a history of loose semilunar cartilage 
and chronic arthritis of the left knee.  As such, the Board 
undertaking additional development with regard to the issue 
of an increased (compensable) evaluation for service-
connected pleurisy pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in May 2000.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

A videoconference hearing was scheduled for April 2002, but 
the veteran canceled the hearing.


FINDINGS OF FACT

The veteran's left knee disability is currently manifested by 
pain, severe instability, slight loss of motion, crepitus and 
degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, and Diagnostic 
Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262 
(2001).

2.  The criteria for a separate rating of 10 percent, but no 
greater, for arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  During the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
More recently, new regulations were adopted to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

In the circumstances of this case, the Board finds that there 
has been substantial compliance with the requirements of the 
VCAA.  In this case, the veteran has been given notice of the 
laws and regulations pertaining to his increased rating 
claims.

Moreover, the veteran has been advised of the evidence that 
would support or help substantiate his claim in the rating 
decisions, statement and supplemental statements of the case, 
and in the July 2000 Board remand.  VA has also provided him 
with VA examinations and obtained all necessary evidence.  38 
U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).

Law and Regulation.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  However, the Board will 
consider only those factors contained wholly in the rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  The General Counsel 
stated that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion which at least meets the criteria for a zero-
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or 5261 (extension limited to 5 degrees 
or more) in order to obtain a separate rating for arthritis.  
The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

The RO has rated the veteran's left knee disability under 
5010-5257.  In this decision, the Board will also consider 
DCs 5256, 5258, 5259, 5260, 5261 and 5262, based upon knee 
ankylosis, knee impairment, dislocation or removal of 
cartilage, limitation of motion, and impairment of the tibia 
and fibula.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Code, a rating of 10 percent is 
warranted for each major joint or groups of joints affected 
by limitation of motion, to be combined, not added under DC 
5003.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitation of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitation of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  The motion of the 
knee is considered full where extension is to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Impairment of the tibia and fibula, manifested by malunion, 
with marked knee or ankle disability warrants a 30 percent 
evaluation, while malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5262.  
Nonunion of the tibia and fibula of either lower extremity 
warrants a 40 percent evaluation if there is loose motion 
requiring a brace.  Id.

Factual background.  Historically, the veteran was granted 
service connection in December 1946 for residuals of a 
fracture of the left femur with loose semilunar cartilage and 
chronic arthritis of the left knee, and a 30 percent 
evaluation was assigned.  More recently, the veteran filed a 
claim for an increased rating in January 1998.

A June 1996 outpatient record from the Birmingham VAMC 
indicates that the veteran reported that his left knee was 
doing well.  He was continued on Ibuprofen.  A June 1996 
radiological report shows calcification in the medial 
collateral ligament and joint space narrowing involved all 
compartments of the left knee .  Extensive hypertrophic 
osteophytes were demonstrated, which had increased minimally 
since a July 1993 examination.  The findings were most 
consistent with degenerative joint disease.

An October 1996 outpatient record from the Birmingham VAMC 
indicates that the veteran's chief complaint was of weakness 
of the left leg; a soft brace for the left knee was 
requested.  A February 1997 outpatient treatment record from 
the Birmingham VAMC reflects a continued diagnosis of 
degenerative joint disease; Motrin was prescribed.

A June 1997 outpatient treatment record from the Birmingham 
VAMC reflects that the veteran was able to walk a half mile 
at a time.  He was still having problems with his left knee, 
but it felt "tolerable at present."  Crepitus of the left 
knee was noted, and the diagnosis was degenerative joint 
disease of the left knee.  Motrin was prescribed, and a 
future surgical evaluation was to be considered if the 
veteran should desire.

At the time of a March 1998 VA examination, the examining 
physician noted that the veteran took 800 mg. of Motrin twice 
a day, and that his left knee pain was alleviated by heat.  
The veteran used an Ace bandage on his knee when it bothered 
him.  The veteran reported flare-ups with damp weather 
approximately every two weeks.

Upon physical examination, the veteran had flexion of the 
left knee to 110 degrees and extension to 5 degrees.  The 
examiner diagnosed the veteran with bilateral degenerative 
joint disease.

In May 2000, the veteran testified at a Travel Board hearing 
held in Montgomery, Alabama.  At that time, he indicated that 
he experienced chronic pain of the left knee and limited 
range of motion.  The veteran testified that he had to wear a 
left knee brace continuously and experienced stiffness and 
swelling of the left knee.  

Analysis.  After reviewing the evidence on file, it is the 
conclusion of the Board that an increased rating by based on 
instability is not in order.  The current rating contemplates 
severe lateral instability.  Considering the factors as 
enumerated in the applicable rating criteria, which is the 
most probative evidence to consider in determining the 
appropriate disability rating to be assigned, the Board finds 
that the evidence does not reflect that a greater than 30 
percent rating for a left knee disability is warranted.  The 
Board notes that there is no basis under the schedular 
criteria for a rating higher than the currently assigned 30 
percent under DCs 5256, 5257, 5258, 5259, 5260, 5262, or 
5263.

With respect to DC 5256, the Board notes that the recent 
clinical findings do not disclose that the veteran has any 
ankylosis of the left knee.  Ankylosis is defined as 
stiffening or fixation of a joint.  On the most recent VA 
examination, he had flexion of the left knee to 110 degrees 
(with 0-140 degrees considered anatomically normal).  
Therefore, the Board can find no basis under DC 5256 to grant 
the veteran a higher than 30 percent evaluation.

Further, the veteran's anatomical motion of the left knee 
does not give rise to a compensable evaluation under DC 5261.  
Specifically, current range of motion of the knee was noted 
to be extension to 5 degrees on the right.

In evaluating the veteran's left leg disability, the Board 
notes that there is no clinical evidence supporting a finding 
of nonunion or malunion of the tibia and fibula under DC 
5262.  Therefore, the Board is unable to grant a higher 
evaluation under DC 5262.

The Board notes that an evaluation in excess of 30 percent is 
not available under DCs 5257, 5258, 5259, 5260 or 5263.

The Board has considered the veteran's statements that his 
left knee disability is worse than currently evaluated. 
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.

The Board, however, finds that the veteran is entitled to a 
separate disability evaluation for arthritis.  As set forth 
above, in a precedent opinion dated July 1, 1997, the General 
Counsel of the VA concluded that in some cases where a 
veteran has a knee disorder involving arthritis, separate 
ratings may be assigned under Diagnostic Codes 5257 and 5003.  
See VAOPGPREC 23-97, 62 Fed. Reg. 63604 (1997).  It should be 
noted that in order for a separate rating to be assigned for 
a knee disorder involving arthritis, the veteran should be 
service connected for arthritis, or there should be clear 
medical evidence that the veteran has arthritis.  The GC 
opinion also makes clear that a separate rating must be based 
on an additional disability, and that when a knee disability 
is already rated under Diagnostic Code 5257, the veteran must 
also demonstrate limitation of motion under Diagnostic Codes 
5260 and 5261 in order to obtain a separate rating for 
arthritis.  The General Counsel subsequently held in 
VAOGCPREC 9-98 that a separate rating for arthritis can also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59; Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.  Consequently, 
the Board will consider whether Diagnostic Code 5003 can also 
be applied in evaluating the severity of the veteran's right 
knee disability.  In this case, the veteran has been shown to 
have degenerative joint disease in the left knee.  Based 
solely on the flexion and extension measurements of record, 
the veteran's arthritis would not appear to warrant a 
compensable (or even noncompensable) evaluation under DC 5260 
or 5261.  However, as previously noted, when the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected where there is, 
among other things, painful motion.  Thus, painful motion of 
a major joint caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion.  38 C.F.R. § 4.59; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The 
veteran has consistently reported pain associated with his 
left knee, and there are objective findings of pathology in 
the left knee, including crepitus and tenderness, which 
presumably account for some functional loss.  A body part 
which becomes painful on use must be regarded as seriously 
disabled when the pain is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Accordingly, the Board believes that the 
evidence supports the assignment of a separate 10 percent 
disability evaluation based on painful motion of a major 
joint caused by degenerative arthritis, where the arthritis 
is established by x-ray pursuant to DC 5003.  See generally, 
38 C.F.R. §§ 4.40, 4.45 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995); Voyles v. Brown, 5 Vet. App. 451, 453 (1993).  
Based on the foregoing, the Board concludes that the veteran 
is currently entitled to a separate 10 percent disability 
rating for painful arthritis of the left knee, under DC 5003.

The Board has also considered whether the veteran is entitled 
to an increased evaluation pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  
While the evidence establishes that the veteran has chronic 
knee pain, severe instability and swelling, there is no 
evidence that the veteran's knee pain causes any functional 
loss beyond that contemplated by DC 5257.  In conclusion, the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for his left knee disability.


ORDER

1.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a fracture of the left femur with a 
history of loose semilunar cartilage and chronic arthritis of 
the left knee is denied.

2.  Entitlement to a separate rating of 10 percent, but no 
greater, for arthritis of the left knee is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

